Case 0:18-cv-62119-WPD Document 40 Entered on FLSD Docket 02/26/2019 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 18-CV-62119-DIMITROULEAS/SNOW

  MARK EDELSBERG, individually and on behalf of
  all others similarly situated,

                    Plaintiff,

  vs.

  THE BREA FINANCIAL GROUP, LLC D/B/A
  PUB CLUB LEADS, a California Limited Liability
  Company,

              Defendant.
  ____________________________________/


   ORDER DENYING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMENDED
         COMPLAINT FOR LACK OF SUBJECT-MATTER JURISDICTION

             THIS CAUSE is before the Court on Defendant’s Motion to Dismiss Plaintiff’s Amended

  Complaint for Lack of Subject Matter Jurisdiction (the “Motion”) [DE 23], filed herein on

  December 4, 2018. The Court has carefully considered the Motion, the Response [DE 30], and

  the Reply [DE 34]. The Court is otherwise fully advised in the premises. For the reasons set forth

  below, the Defendant’s motion is DENIED.

        I.      BACKGROUND

             Plaintiff alleges Defendant sends telemarketing messages in violation of the Telephone

  Consumer Protection Act (TCPA), 47 U.S.C. § 227 et seq. With exceptions, the TCPA prohibits

  the use of automated equipment or prerecorded messages to make telephone calls to certain types

  of numbers. Plaintiff alleges Defendant violated the statute by texting him a telemarketing

  message on or about July 10, 2018. Plaintiff brings this action for damages and injunctive relief

  on behalf of himself and a putative class.
Case 0:18-cv-62119-WPD Document 40 Entered on FLSD Docket 02/26/2019 Page 2 of 6



           In the Motion, Defendant argues the Court lacks subject matter jurisdiction because this

  action is moot. On July 16, 2018, prior to filing his complaint, Plaintiff sent Defendant a letter

  advising it of Plaintiff’s alleged grievances and potential interest in litigation, including a class

  action. Defendant responded by sending Plaintiff a cashier’s check totaling $3,000 payable to

  Plaintiff and a letter in which Defendant denied the text message at issue violated the TCPA but

  agreed “not to make any communications to [Plaintiff] in violation of the TCPA, or any applicable

  law in effect that would similarly prohibit such communications.” [DE 23-3]. Defendant also said

  the $3,000 payment was offered “with no admission of liability under the TCPA or otherwise.”

  Id. Plaintiff rejected the check and terms of the accompanying letter (the “Offer”).

           Defendant asserts the Offer mooted Plaintiff’s entire action by pledging not to send future

  messages violating the TCPA and by agreeing to compensate Plaintiff for more than what he could

  receive as damages under the statute. Defendant also argues, in the alternative, that even if

  Plaintiff’s claims are not technically moot, the Court should treat them as such under the doctrine

  of prudential mootness.

           Plaintiff argues the Offer constituted a pick-off effort—an attempt by Defendant to prevent

  a class action by addressing solely the putative class representative’s alleged injuries. Defendant’s

  Offer did not moot the case, Plaintiff submits, because Defendant did not provide damages or

  injunctive relief for putative class members, offer Plaintiff an incentive award for serving as class

  representative, consent to class certification, agree to cease violating the TCPA with respect to all

  consumers, and consent to an entry of judgment for Plaintiff.

     II.      STANDARD OF REVIEW

           “Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction can be asserted

  on either facial or factual grounds.” Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d
                                                 2
Case 0:18-cv-62119-WPD Document 40 Entered on FLSD Docket 02/26/2019 Page 3 of 6



  1271, 1279 (11th Cir. 2009). Facial challenges are based on the complaint’s allegations. Id.

  Courts reviewing facial challenges “take the complaint’s allegations as true.” Id. Factual

  challenges, on the other hand, may also rely on extrinsic evidence. Id. Courts considering them

  are “not constrained to view [the facts] in the light most favorable to [the plaintiff].” Id.

            Defendant correctly asserts that its challenge is factual. See the Motion at 3–4.

  Defendant bases its challenge on the Offer, which Plaintiff never mentions in his complaint.

  While Plaintiff discusses the distinction between the two challenge types, Plaintiff does not argue

  the challenge is facial and offers the Court no reason, let alone a compelling one, to conclude it

  would be. See [D.E. 30 at 4].

     III.      DISCUSSION

            Under Article III of the Constitution, the federal courts’ jurisdiction extends to only

  ongoing “cases” and “controversies.” See Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 669

  (2016). Thus, “[i]f an intervening circumstance deprives the plaintiff of a personal stake in the

  outcome of the lawsuit, at any point during litigation, the action can no longer proceed and must

  be dismissed as moot.” Id. (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66 (2013)).

            In Campbell-Ewald, the Supreme Court addressed the following question: “Is an

  unaccepted offer to satisfy the named plaintiff’s individual claim sufficient to render a case moot

  when the complaint seeks relief on behalf of the plaintiff and a class of persons similarly situated?”

  Id. at 666. Like Defendant here, the Campbell defendant offered relief for the putative class

  representative only and “did not admit liability.” Id. at 670. The Court concluded that principles

  of contract law governed whether a settlement offer binds the offeror and offeree and held

  defendant’s offer bound neither party after plaintiff had rejected it. Id. at 670.


                                                     3
Case 0:18-cv-62119-WPD Document 40 Entered on FLSD Docket 02/26/2019 Page 4 of 6



          Defendant argues that Campbell-Ewald does not govern this matter because of a factual

  difference between Defendant’s offer and that of the Campbell defendant—while Defendant made

  his offer before the Complaint was filed, the Campbell defendant made his afterwards, pursuant to

  Rule 68. See Motion at 7–8; [D.E. 34 at 5–6]. While Defendant says this distinction matters, it

  never explains why that would be so. The Court finds Laurens v. Volvo Cars of North America,

  LLC, 868 F.3d 622 (7th Cir. 2017) highly persuasive and concludes this distinction has no

  significance here. In Laurens, the Seventh Circuit wrote:

          The only salient differences between this case and Campbell-Ewald are that
          [defendant] made its offer before [plaintiff] sued, and that it communicated its offer
          through a generic letter instead of Rule 68’s more formal process. Neither
          distinction matters . . . If forcing a contract on an unwilling party is unacceptable
          under the judicially supervised procedures of Rule 68 and Rule 67, we see no reason
          why an impersonal note . . . should have such a powerful effect. Nor does it matter
          that [defendant’s] offer preceded [plaintiff’s] lawsuit. Campbell-Ewald’s core
          lesson is that unaccepted contract offers are nullities; settlement proposals are
          contract offers; and therefore unaccepted settlement proposals are nullities.
          Nothing about that logic turns on whether a suit has been filed.

  Id. at 627.

          Defendant also argues that its pre-suit offer would have brought even more finality to the

  Plaintiff’s claims that the type of post-suit payment upon which the Supreme Court expressly

  reserved judgment—one where “the defendant deposits the full amount of the plaintiff’s claim in

  an account payable to the plaintiff, and the court then enters judgment for the plaintiff in that

  amount.” See [D.E. 34 at 6]; Campbell-Ewald, 136 S.Ct. at 672. The Court disagrees. As the

  Seventh Circuit rightly concluded, Campbell-Ewald squarely applies to rejected, pre-suit

  settlement proposals like Defendant’s offer. Moreover, even if the Supreme Court abstained at the

  time from addressing whether a narrow series of events would moot a claim, those events have not

  occurred here. Defendant has not deposited an amount corresponding to Plaintiff’s alleged injury

                                                    4
Case 0:18-cv-62119-WPD Document 40 Entered on FLSD Docket 02/26/2019 Page 5 of 6



  in an account payable to Plaintiff and the Court has entered no judgment for Plaintiff. In short, the

  Court retains subject matter jurisdiction under Article III of the U.S. Constitution, as Defendant’s

  rejected, pre-suit offer to settle Plaintiff’s individual claims did not moot this case.

            The Court also declines to treat this case as moot for prudential reasons. Under the

  equitable doctrine of prudential mootness, the Court has the discretion to treat a case as moot if

  “changes in circumstances that prevailed at the beginning of the litigation have forestalled any

  occasion for meaningful relief.” Ingaseosas Intern. Co. v. Aconcagua Investing Ltd., 479 Fed.

  App’x 955, 962 (11th Cir. 2012) (quoting Int’l Bhd. of Boilermakers v. Kelly, 815 F.2d 912, 915

  (3d Cir. 1987)). The Court will not exercise this discretion at this time, as no changes in

  circumstances have occurred that would deny Plaintiff the possibility of obtaining either the

  individual or class-wide relief he seeks.

      IV.      CONCLUSION

            Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss

  Plaintiff’s Amended Complaint Pursuant to Fed. R. Civ. P. 12(B)(1), DE [23], is DENIED.

            DONE AND ORDERED in Chambers, Ft. Lauderdale, Florida, this 26th day of February,

  2019.




  Copies to:

  All Counsel of Record


                                                     5
Case 0:18-cv-62119-WPD Document 40 Entered on FLSD Docket 02/26/2019 Page 6 of 6




                                       6
